FILED IN
                                                                              COURT OF PPEA1S
                                                                               JUN   o 4 1999
                                                                                LISA ROMBOK
                                                                             CLERK, 5th DISTRICT


          IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                          NO. 73,414


                     EX PARTE JERMAINE WOOTEN, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                        FROM DALLAS COUNTY


       The opinion was delivered per euriam.


                                         OP IN 10 N


               This is a post-conviction application for a writ of habeas corpus filed pursuant to

Article 11.07, V.A. C. C .P. Applicant was convicted of aggravated sexual assault and

aggravated robbery. Punishment was assessed at life imprisonment in each cause. These

convictions were affirmed, Women v, State, Nos. 05-95-01591-CR and 05-95-01592-CR (Tex.

App.— Dallas, delivered June 10, 1998, no pet.).

       Applicant contends that he was denied an opportunity to file a pro se petition for

discretionary review because his appellate attorney did not timely file a petition for
discretionary review. Specifically, Applicant contends that counsel agreed to file a petitio
                                                                                             n for
discretionary review on Applicant’s behalf, failed to do so, and Applicant’s reliance
                                                                                      on
counsels statements prevented him from filing apro ce petition for discretionary review.

        The trial court has entered findings of facts and conclusions of law, based on the

record, that Applicant’s assertions are true and recommends that relief be granted.

       Applicant is entitled to relief. The proper remedy in a case like this is to return

Applicant to the point al which he can file a petition for discretionary review. He may then

follow the proper procedures in order that a meaningful petition for discretionary review may

be filed. For purposes of the Texas Rules of Appellate Procedure, all time limits shall be

calculated as if the Court of Appeals’ decision had been rendered on the day the mandate of

this Court in this cause issues. We hold that should Applicant desire to seek discretionary

review, he must take affirmative steps to see that his petition is filed in the Court of Appeals

within thirty days after the mandate of this Court has issued.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice,

Institutional and Pardons and Paroles Divisions.


DELIVERED: Junc 2, 1992
DO NOT PUBLISH
       S
Court of Criminal appcal
       LIox 12308           LISA ROME
     CapitoL ‘tatioii      CLERK  ET?
                           COURTHOUSE
   Th,tut,exaS 78711
                           73,414
                                    II